Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 1 of 19

07/15/2019 10:19:10am

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

In re: Charlie Ray Johnson, Jr. XXX-XX-7978 § Case No: 19-42551-MXM-1:
405 Crescent Creek Ln § .
Fort Worth, TX 76140 § Date: 6/25/2019
§ Chapter 13
§

Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTAINING A MOTION FOR VALUATION)
DISCLOSURES
This Plan does not contain any Nonstandard Provisions.
CO This Plan contains Nonstandard Provisions listed in Section Ill.
This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
(0 This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order’). All provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Plan Payment: Variable Value of Non-exempt property per § 1325(a)(4): $800.00
Plan Term: 60 months Monthly Disposable Income per § 1325(b)(2): $0.00
Plan Base: $48,998.00 Monthly Disposable Income x ACP ("UCP"): $0.00

Applicable Commitment Period: 36 months
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 2 of 19

Case No:

07/15/2019 10:19:10am
19-42551-MXM-13

Debtor(s): Charlie Ray Johnson, Jr.

 

MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section |, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.

SECTION |
DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
FORM REVISED 7/1/17

A. PLAN PAYMENTS:

Debtor(s) propose(s) to pay to the Trustee the sum of.

$500.00 permonth,months 1 __ to 1
$822.00 per month, months 2 to 60

 

For a total of $48,998.00 (estimated "Base Amount").
First payment is due 7/28/2019 .

The applicable commitment period ("ACP") is | 36 months.

Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .
The Unsecured Creditors’ Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s') equity in non-exempt property, as estimated by Debfor(s) per § 1325(a)(4), shall be no less than:
$800.00

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

1.

CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 U.S.C. § 586(e)(1) and (2).

DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
the following monthly payments:

 

 

DSO CLAIMANTS SCHED.AMOUNT] % TERM (APPROXIMATE) | TREATMENT
(MONTHS __TO_) | $_ PERMO.

 

 

 

 

 

 

C. ATTORNEY FEES: To_ Robert A. Higgins and Associates, P.C. __, total: $3,700.00 ;
$586.00 Pre-petition; $3,114.00 disbursed by the Trustee.

Page 2

 
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 3 of 19

07/15/2019 10:19:10am
19-42551-MXM-13
Charlie Ray Johnson, Jr.

Case No:
Debtor(s):

 

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROXIMATE) | TREATMENT
ARR. AMT ARR. THROUGH (MONTHS __ TO _)
D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- FIRST CONDUIT
PAID BY TRUSTEE | PETITION MORTGAGE | PAYMENT DUE DATE
PAYMENT AMOUNT (MM-DD-YY)
D.(3) POST-PETITION MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROXIMATE) | TREATMENT
AMT. (MM-DD-YY) (MONTHS __ TO __)
E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:
A.
CREDITOR / SCHED. AMT. VALUE % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO __) Per Mo.
B.
CREDITOR / SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata
The Parks at Deer Creek $6,356.15 $6,356.15 0.00% Pro-Rata
Homestead

 

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

 

 

 

 

 

 

 

 

A.
CREDITOR / SCHED. AMT. % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO __) Per Mo.
B.
CREDITOR / SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata
AmeriCredit/GM Financial $28,294.00 4.25% Pro-Rata
Vehicle
Westcreek Fi $2,014.00 0.00% Pro-Rata

Tires and Rims

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims (TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

Page 3
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 4 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

F. SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

 

CREDITOR / SCHED. AMT. VALUE TREATMENT
COLLATERAL

 

 

 

 

 

 

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee’s Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

 

 

 

 

 

 

CREDITOR COLLATERAL SCHED. AMT.
Crowley ISD Homestead $2,562.45
Rushmore Loan Mgmt Srvc Homestead $176,671.00
Tarrant County Tax Collector Homestead $2,457.77

 

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

 

 

 

 

 

 

 

 

 

CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO __)
|. SPECIAL CLASS:
CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO __)
JUSTIFICATION:

 

 

J. UNSECURED CREDITORS:

 

 

 

 

CREDITOR SCHED. AMT. COMMENT
500 Fast Cash $0.00
Ad Astra Recovery Service $572.00
American Honda Finance $5,834.22
BottomDollar Payday $0.00
Capital Bank $117.00
Capital One $519.00
CBA Collection Bureau $211.00
CCS/First National Bank $383.00
Champion Finance dba Power Finance $1,042.19
Check Into Cash $388.98
Check N Go $0.00

Page 4
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 5 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

Conns $1,410.00
Conns Appliances Inc $554.69
Conns Credit Corp $1,574.37
Continental Finance Co $463.00
Convergent Outsourcing, Inc. $580.00
Cottonwod Financial dba Cash Store $2,000.00
Credit One Bank $397.00
Credit Systems International, Inc $34.00
Dollar Quick $0.00
First Premier Bank $1,061.00
First Premier Bank $687.00
Get Cash USA Loan $0.00
Green Gate Servicing LLC $0.00
Greensky Loan Services $1,666.93
Hunter Warfield $135.00
Hyundai Motor Finance $11,931.00
Link Debt Recovery $136.00
Money Key $0.00
Netpay Advance $0.00
North Star Finance dba NorthCash $0.00
NTTA $388.51
Portfolio Recovery Associates, LLC $855.36
Portfolio Recovery Associates, LLC $614.35
Premier Bankcard/Charter $719.66
Premier Bankcard/Charter $1,061.76
Quantum3 Group LLC as agent for $269.30
Rise $1,291.00
Rooms To Go $1,667.00
Summit Account Resol $1,601.00
Webbank/Gettington $432.00
Wells Fargo Auto Finance $2,910.00
TOTAL SCHEDULED UNSECURED: «$43,507.32
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 2% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

§ 365 PARTY ASSUME/REJECT | CURE AMOUNT | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO __)

 

 

 

 

 

 

 

SECTION Il
DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
FORM REVISED 7/1/17

A. SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

Page 5
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 6 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section |, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s‘) Authorization for Adequate Protection
Disbursements ("AAPD"), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section |, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section |, Part D.(2) reflects what the Debfor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section |, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1) SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section |, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collatera/ as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section |, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section |, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(l) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

Page 6
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 7 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

The claims listed in Section |, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee. .

To the extent a secured claim not provided for in Section |, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F. SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral, as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral, to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section |, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section Ill, "Nonstandard Provisions.”

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section |, Part H.
The claims listed in Section |, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

1. CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J. GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debfor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section |, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section |, Part K.

L. CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section Ill, "Nonstandard Provisions."

Page 7
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 8 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardiess of its treatment in Section | or on the
AAPD.

P. CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S. NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debfor's(s’) business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T. DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, Sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

Page 8
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 9 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a

lower level of payment.

1st — Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

Ath -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.
8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th — All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

11th — Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in |, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th — Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th — Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.
16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th —- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be

designated to be paid pro-rata.

V. POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

Page 9
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 10 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.

Page 10
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 11 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13

Debtor(s): Charlie Ray Johnson, Jr.

 

SECTION III
NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.

None.
|, the undersigned, hereby certify that the Pian contains no nonstandard provisions other than those set out in this final paragraph.

/si Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

 

Debtor's(s') Chapter 13 Pian (Containing a Motion for Valuation) is respectfully submitted.

isi Vince M. Vela 24097232
Vince M. Vela, Debtor's(s') Counsel State Bar Number

 

Page 11
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 12 of 19

Case No: 19-42551-MXM-13

Debtor(s): Charlie Ray Johnson, Jr.

07/15/2019 10:19:11am

 

CERTIFICATE OF SERVICE

|, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on

the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the

(List each party served, specifying the name and address of each party)

Dated: July 15, 2019

500 Fast Cash
110 E Atlantic Ave Ste 220
Delray Beach, FL 33444

Ad Astra Recovery Service
XXx3107

7330 W 33rd St N Ste 118
Wichita, KS 67205

American Honda Finance
XXXxXxX4636

1220 Old Alpharetta Rd S
Alpharetta, GA 30005

AmeriCredit/GM Financial
XXXXXXXX4-707

Attn: Bankruptcy

PO Box 183853
Arlington, TX 76096

Attorney General of Texas
Region 9 Bankruptcy Section
2001 Beach Street, Suite 700
Fort Worth, TX 76103-2315

BottomDollar Payday
Hunkins Waterfornt Plaza
Main Street, Suite 556
Charleston, Nevis

West Indies

{si Vince M. Vela

15th day of July, 2019

 

 

Vince M. Vela, Debtor's(s') Counsel

Capital Bank
XXXXXXXXXXXXG 963

1 Church St
Rockville, MD 20850

Capital One
XXXXXXAXXXXXX94 7.4

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130

CBA Collection Bureau
XXXX4319

25954 Eden Landing Rd
Hayward, CA 94545

CCS/First National Bank
XXXXXXXXXXXX323 1

500 E 60th St N

Sioux Falls, SD 57104

Champion Finance dba Power Financt
PO Box 41439
Houston, TX 77241

Charlie Ray Johnson, Jr.
405 Crescent Creek Ln
Fort Worth, TX 76140

Page 12

Check Into Cash
201 Keith ST SW Ste 80
Cleveland, TN 37311

Check N Go
7755 Montgomery Rd
Cincinnati, OH 45236

Comenity Bank/Bealls
XXXXXXXXXXXX7 585
PO Box 2974
Mission, KS 66201

Conns

XXXXX2230

Attn: Bankruptcy Department
PO Box 815867

Dallas, TX 75234

Conns Appliances Inc
7978

P.O. Box 2358
Beaumont, TX 77704

Conns Credit Corp
XXXXX2230

3295 College St
Beaumont, TX 77701
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 13 of 19

Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

07/15/2019 10:19:11am

 

Continental Finance Co
XXXXXAXXXAXXXX7 584

PO Box 8099

Newark, DE 19714

Convergent Outsourcing, Inc.
xxxx7608

Attn: Bankruptcy

PO Box 9004

Renton, WA 98057

Cottonwod Financial dba Cash Store
3206 Sycamore School Rd
Fort Worth, TX 76133

Credit One Bank
AXXXXXXXXXXXHB24

ATTN: Bankruptcy Department
PO Box 98873

Las Vegas, NV 89193

Credit Systems International, Inc
XxxXxx7 180

Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004

Crossriver / Rooms To Go
1797 N East Expy Ne
Atlanta, GA 30329

Crowley ISD

c/o Perdue Brandon Fielder et al
500 East Border Street, Suite 640
Arlington, TX 76010

Dollar Quick
299 S Main St Ste 1300
Salt Lake City, UT 84111

First Premier Bank
XXXXXXXXXXXX 7 466
601 S Minnesota Ave
Sioux Falls, SD 57104

First Premier Bank
XXXXXXAXXXXXO 165
601 S Minnesota Ave
Sioux Falls, SD 57104

Get Cash USA Loan
125 N Halstad St Fl 4
Chicago, IL 60661-2154

Green Gate Servicing LLC
600 F Street, Ste 3 #721
Arcata, CA 95521

Greensky Loan Services
4310

PO BOX 9333614
Atlanta, GA 31193

Hunter Warfield

xxx1709

4620 Woodland Corporate
Tampa, FL 33614

Hyundai Motor Finance
XXXXXXXXXX0356

Attn: Bankruptcy

PO Box 20829

Fountain City, CA 92728

Link Debt Recovery

xx5324

Attn: Bankruptcy Dept

9543 South 700 East Suite 200
Sandy, UT 84070

Page 13

Money Key
3422 Old Capital Trail Ste 1613
Wilmington, DE 19808

Netpay Advance
940 N Tyler Rd
Witchita, KS 67212

North Star Finance dba NorthCash
PO Box 498
Hays, MT 59527

NTTA

XXXXXXX XXXxXuUNtS
PO Box 660244
Dallas TX 75266

Oak View Law Group
4966 El Camino Real, STE 225
Los Altos, CA 94022

Portfolio Recovery Associates, LLC
c/o Capital One

POB 41067

Norfolk VA 23541

Power Finance
1303 N Collins #417
Arlington, TX 76011

Premier Bankcard/Charter
P.O. Box 2208
Vacaville, CA 95696
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18

Case No: 19-42551-MXM-13

Debtor(s): Charlie Ray Johnson, Jr.

Page 14 of 19

07/15/2019 10:19:11am

 

Premier Bankcard/Charter
7466

P.O. Box 2208

Vacaville, CA 95696

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

Rise

XXXX3678

4150 International Suite 300
Fort Worth, TX 76109

Rooms To Go
XXXXAXXXXXXXX43 1 O
Bankruptcy Dept

11540 Highway 92 East
Seffner, FL 33584

Rushmore Loan Mgmt Srvc
XXXXXXXXX4 YEE

Attn: Bankruptcy

PO Box 55004

Irvine, CA 92619

Summit Account Resol
XXXXXXXXXXXXX3B 16

Po Box 131

Champlin, MN 55316

Tarrant County Tax Collector
Delinquent Tax Department
100 E. Weatherford Street
Fort Worth, TX 76196

Tarrant County Tax Collector

C/o Linebarger Goggan Blair &
Sampson

2777 N. Stemmons Freeway, Suite
1000

Dallas, TX 75207

The Parks at Deer Creek
0005

3102 Oak Lawn Ste 202
Dallas, TX 75221

Tim Truman
6851 NE Loop 820, Suite 300
N. Richland Hills, TX 76180

Webbank/Gettington
XXXXXXXXXXXX7 762
Attn: Bankruptcy

6250 Ridgewood Rd
Saint Cloud, MN 56301

Wells Fargo Auto Finance
XXXXXXXXXXXXX000 1

Attn: Bankruptcy

PO Box 29704

Phoenix, AZ 85038

Westcreek Fi
XXXX22X3

Attn: Bankruptcy

Po Box 5518

Glen Allen, VA 23058

Page 14
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 15 of 19

Label Matrix for local noticing
0539-4

Case 19-42551-mxm13

Northern District of Texas

Ft. Worth

Mon Jul 15 10:29:43 CDT 2019

501 W. Tenth Street
Fort Worth, TX 76102-3637

AmeriCredit-GM Financial
Attn: Bankruptcy

PO Box 183853

Arlington, TX 76096-3853

BottomDollar Payday
Hunkins Waterfornt Plaza
Main Street, Suite 556
Charleston, Nevis

West Indies

Capital Bank
1 Church St
Rockville, MD 20850-4190

Champion Finance dba Power Finance
PO Box 41439
Houston, TX 77241-1439

Comenity Bank-Bealls
PO Box 2974
Mission, KS 66201-1374

Conns Credit Corp
3295 College St
Beaumont, TX 77701-4611

Cottonwod Financial dba Cash Store
3206 Sycamore School Rd
Fort Worth, TX 76133-7775

Credit Systems International, Inc
Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004-1088

Crowley ISD

c/o Perdue Brandon Fielder Et Al
500 E. Border Street

Suite 640

Arlington, TX 76010-7457

500 Fast Cash
110 E Atlantic Ave Ste 220
Delray Beach, FL 33444-3759

(p) AMERICAN HONDA FINANCE
P O BOX 168088
IRVING TX 75016-8088

CBA Collection Bureau
25954 Eden Landing Rd
Hayward, CA 94545-3837

Capital One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130-0285

Check Into Cash
201 Keith ST SW Ste 80
Cleveland, TN 37311-5867

Conns

Attn: Bankruptcy Department
PO Box 815867

Dallas, TX 75381-5867

Continental Finance Co
PO Box 8099
Newark, DE 19714-8099

Cottonwood Financial
PO Box 5077
Sioux Falls, SD 57117-5077

Crossriver - Rooms To Go
1797 N East Expy Ne
Atlanta, GA 30329-7803

Tarrant County

Linebarger Goggan Blair & Sampson, LLP
c/o Sherrel K. Knighton

2777 N. Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

Ad Astra Recovery Service
7330 W 33rd St N Ste 118
Wichita, KS 67205-9370

Attorney General of Texas
Region 9 Bankruptcy Section
2001 Beach Street, Suite 700
Fort Worth, TX 76103-2315

CCS-First National Bank
500 E 60th St N
Sioux Falls, SD 57104-0478

(p) CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

Check N Go
7755 Montgomery Rd
Cincinnati, OH 45236-4197

Conns Appliances Inc
P.O. Box 2358
Beaumont, TX 77704-2358

Convergent Outsourcing, Inc.
Attn: Bankruptcy

PO Box 9004

Renton, WA 98057-9004

Credit One Bank

ATTN: Bankruptcy Department
PO Box 98873

Las Vegas, NV 89193-8873

Crowley ISD

c/o Perdue Brandon Fielder et al
500 East Border Street, Suite 640
Arlington, TX 76010-7457
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 16 of 19

Dollar Quick
299 § Main St Ste 1300
Salt Lake City, UT 84111-2241

Get Cash USA Loan
125 N Halstad St Fl 4
Chicago, IL 60661-2154

Hunter Warfield
4620 Woodland Corporate
Tampa, FL 33614-2415

Hyundai Motor Finance
P.0. Box 20809
Fountain Valley, CA 92728-0809

NITA
PO Box 660244
Dallas 1X 75266-0244

Oak View Law Group
4966 El Camino Real, STE 225
Los Altos, CA 94022-1459

Premier Bankcard-Charter
P.O. Box 2208
Vacaville, CA 95696-8208

Robert A. Higgins and Associates, P.C.

8200 Camp Bowie W Blvd
Fort Worth, TX 76116-6321

Summit Account Resol
Po Box 131
Champlin, MN 55316-0131

The Parks at Deer Creek
3102 Oak Lawn Ste 202
Dallas, TX 75219-6400

Fay Servicing
939 W North Ave Ste 680
Chicago, IL 60642-1231

Green Gate Servicing LLC
600 F Street, Ste 3 No. 721
Arcata, CA 95521-6301

Hyundai Capital America
10550 Talbert Ave
Fountain Valley, CA 92708-6032

Link Debt Recovery

Attn: Bankruptcy Dept

9543 South 700 East Suite 200
Sandy, UT 84070-3496

Netpay Advance
940 N Tyler Rd
Witchita, KS 67212-3265

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

Rooms To Go
Bankruptcy Dept

11540 Highway 92 East
Seffner, FL 33584-7346

Tarrant County Tax Collector

CO Linebarger Goggan Blair & Sampson
2777 N. Stemmons Freeway, Suite 1000
Dallas, TX 75207-2328

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

First Premier Bank
601 S Minnesota Ave
Sioux Falls, SD 57104-4868

Greensky Loan Services
PO BOX 9333614
Atlanta, GA 31193-0001

Hyundai Motor Finance

Attn: Bankruptcy

PO Box 20829

Fountain City, CA 92728-0829

Money Key
3422 Old Capital Trail Ste 1613
Wilmington, DE 19808-6124

North Star Finance dba NorthCash
PO Box 498
Hays, MT 59527-0498

Power Finance
1303 N Collins No, 417
Arlington, TX 76011-5040

Rise
4150 International Suite 300
Fort Worth, TX 76109-4819

Rushmore Loan Mgmt Srvc
Attn: Bankruptcy

PO Box 55004

Irvine, CA 92619-5004

Tarrant County Tax Collector
Delinquent Tax Department
100 E. Weatherford Street
Fort Worth, TX 76196-0206

Webbank-Gettington

Attn: Bankruptcy

6250 Ridgewood Rd

Saint Cloud, MN 56303-0820
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 17 of 19

Wells Fargo Wells Fargo Auto Finance Westcreek Fi
PO Box 29704 Attn: Bankruptcy Attn: Bankruptcy
Phoenix, AZ 85038-9704 PO Box 29704 Po Box 5518
Phoenix, AZ 85038-9704 Glen Allen, VA 23058-5518
Charlie Ray Johnson Jr. Tim Truman Vince Michael Vela
405 Crescent Creek Ln 6851 N.E. Loop 820, Suite 300 Robert A. Higgins & Associates, P.C.
Fort Worth, TX 76140-6588 N Richland Hills, TX 76180-6608 8200 Camp Bowie West Boulevard

Fort Worth, TX 76116-6321

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4}.

American Honda Finance (d)American Honda Finance Corporation Capital One
1220 Old Alpharetta Rd S National Bankruptcy Center PO Box 85520
Alpharetta, GA 30005 P.O. Box 168088 Richmond, VA 23285

Irving, TX 75016-8088

Portfolio Recovery Associates, LLC
CO Capital One

POB 41067

Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

(d)Fay Servicing (u)Sheresha Johnson (d)Tarrant County
939 W North Ave., Ste. 680 Linebarger Goggan Blair & Sampson, LLP
Chicago, IL 60642-1231 c/o Sherrel K. Knighton

2777 N. Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

End of Label Matrix

Mailable recipients 65
Bypassed recipients 3
Total 68
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000
IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
Revised 10/1/2016

IN RE: Charlie Ray Johnson, Jr. XXX-XX-7978 § CASE NO: 19-42551-MXM-13
405 Crescent Creek Ln

Fort Worth, TX 76140

ee)

Debtor(s)

AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS

Page 18 of 19

07/15/2019 10:19:11am

DATED: _6/25/2019

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as

indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount Variable Plan Payments. See Monthly Schedule below.*
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $49.50 See below*
Filing Fee $0.00 See below*
Noticing Fee $57.75 See below*
Subtotal Expenses/Fees $112.25 See below*
Available for payment of Adequate Protection, Attorney Fees and
Current Post-Petition Mortgage Payments: $387.75 See below*
CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Vehicles: $0.00
CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):
Scheduled Value of
Name Collateral Start Date Amount Collateral Payment Amount
Payments for Current Post-Petition Mortgage Payments (Conduit): $0.00

 

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
Case 19-42551-mxm13 Doc 18 Filed 07/15/19 Entered 07/15/19 10:38:18 Page 19 of 19

07/15/2019 10:19:11am
Case No: 19-42551-MXM-13
Debtor(s): Charlie Ray Johnson, Jr.

 

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:

 

 

 

 

 

Adequate Adequate

Scheduled Value of Protection Protection

Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00

 

TOTAL PRE-CONFIRMATION PAYMENTS

 

First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Balance Reserve):

Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $0.00
Debtor's Attorney, per mo: $387.75
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00

Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Balance Reserve):

 

 

 

 

 

Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00

Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $0.00

Debtor's Attorney, per mo: See Monthly Schedule below*

Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
*Monthly Schedule

Account Trustee Subtotal Available

Plan Balance Percentage Filing Noticing Expenses/ Available for

Month Payment Reserve Fee Fees Fees Fees Available for APD Attorney

1 $500.00 $5.00 $49.50 $0.00 $57.75 $112.25 $387.75 $0.00 $387.75

2 $822.00 $82.20 $82.20 $739.80 $0.00 $739.80

3 $822.00 $82.20 $82.20 $739.80 $0.00 $739.80

4 $822.00 $82.20 $82.20 $739.80 $0.00 $739.80

5 $822.00 $82.20 $82.20 $739.80 $0.00 $506.85

Order of Payment:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
the creditor by the Trustee.

 

DATED:__7/15/2019

/si Vince M. Vela
Attorney for Debtor(s)

 

Computer software provided by LegalPRO Systems, inc., San Antonio, Texas - (210) 561-5300
